DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority	
The application was filed on January 17, 2019 and is a 371 of PCT/US2017/042902 filed July 19, 2017, which claims benefit to US Provisional Application No. 62/318,580 filed on July 19, 2016. Claims 1-8 and 13-15 are entitled to the benefit of the July 19, 2016 filing date.

Restriction
	Applicant’s election of Group I, claims 1-8 and 13-15, without traverse, dated March 8, 2021 has been acknowledged.
	Applicant has requested rejoinder of the nonelected methods. In the event the claims are allowable, claims requiring all the limitations of allowable products will be considered for rejoinder.  

Status of the Claims	
Claims 1-8, 13-19 and 21-25 are pending. Claims 16-19 and 21-25 have been withdrawn as being drawn to non-elected subject matter. Claims 1-8 and 13-15 are examined.

Drawings
	The drawings are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 12-15 are rejected under 35 US.C. 101 because the claimed invention is drawn to non-statutory subject matter. Based upon an analysis with respect to the claim(s) as a whole, the rejected claim(s) do not recite something significantly 
Question 1
The claimed invention is directed to a product.
Question 2A - Prong 1
Claims 1, 8 and 13-15 are taken to be directed to a naturally occurring product.
Claims 1 and 8 are directed to a complex of bisulfite-converted B3GALT6 nucleic acid and an oligonucleotide wherein at least a portion hybridizes to bisulfite-converted B3GALT6 DNA. 
Claims 13-15 are directed to kits that include at least one oligonucleotide where at least a portion of said oligonucleotide specifically hybridizes to bisulfite-converted B3GALT6 DNA and a bisulfite agent.
Claims 1, 8 and 13-15 are directed to compositions that involve the judicial exception of a naturally occurring product. Claims 1 and 8 are drawn to a composition including a bisulfite-converted B3GALT6 DNA. Claim 13 is drawn to a kit that includes an oligonucleotide and a bisulfite agent. Although claims 1 and 13 recite that a portion of the oligonucleotide hybridizes to bisulfite converted B3GALT6 DNA, the claimed oligonucleotides have no particular length or base composition. Further, in claim 1 the term “bisulfite-converted B3GALT6 DNA” has no particular length or base composition either. Accordingly, the claimed oligonucleotides and bisulfite-converted B3GALT6 DNA encompass fragments, with as few as 2, 3, 4, etc. nucleotide fragments of naturally occurring sequences. Such isolated nucleic acid molecules, that are identical to 
Claim 8 includes additional judicial exceptions of the naturally occurring products a primer, a detection probe oligonucleotide, a FEN-1 endonuclease and a thermostable DNA polymerase. Similar to the oligonucleotide and bisulfite-converted B3GALT6 DNA of claim 1, the additional primer and detection probe oligonucleotides have no particular length or base composition, and thus encompass fragments, with as few as 2, 3, 4, etc. nucleotide fragments of naturally occurring sequences. A FEN-1 endonuclease and a thermostable DNA polymerase are enzymes that occur in nature. As such, these products are not patent eligible subject matter, i.e., they are judicial exceptions to patentable subject matter.
MPEP 2106.04(b)(lI) discusses products of nature. The MPEP specifically discusses DNA, primers and probes. The isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). The MPEP further states the “product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created Ambry Genetics reviewed “[t]he Supreme Court held ineligible claims directed to segments as short as 15 nucleotides, suggesting that even short strands identical to those found in nature are not patent eligible. Compare ’492 patent col. 170 II. 32-38, with ’282 patent col. 153 II. 66-67.”
In the instant case, the claims include naturally occurring oligonucleotides that specifically hybridize to bisulfite-converted B3GALT6 DNA. The Court in Myriad held that “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and that “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2118). The Court found that while Myriad had located and sequenced an important gene, Myriad had not created anything, and that "separating that gene from its surrounding genetic material is not an act of invention” (page 2118). Consistent with the findings of the Court in Myriad, the Office finds that the primers and probe molecules embraced by the instant clams are not patent eligible compositions of matter regardless of whether or not they are isolated from the genome. The Guidelines indicate that a change in biological function or activity maybe a characteristic of an isolated product that can provide a marked difference sufficient to distinguish over a naturally occurring product. However, in this case, as in the Ambry case, the function of the nucleic acids is the same function as the relevant portion of the naturally occurring sequence. Just as in nature, oligonucleotides utilize the innate ability of DNA to bind to itself.

Regarding claim 13, the fact that these natural products are organized into a kit adds nothing to the judicial exceptions that would distinguish them from the naturally occurring material. As discussed above, the claimed oligonucleotides include fragments of naturally occurring molecules. The kit includes a bisulfite reagent. The term “bisulfite agent” is a broad term and is construed to read on bisulfite ions, which are found in nature. The kit must be considered in the context of whether or not the combination can provide some way of ensuring it does not limit the public’s access to the naturally occurring material. That does not occur in this case because the naturally occurring material exists as a distinct entity within the kit, and is not integrated in terms of form or function with any other element of the kit.

Question 2A - Prong 2
Claims 1, 8 and 13-15 are directed to judicial exceptions with no additional limitations to integrate the exception into a practical application of the exception. 
Regarding claim 1, every limitation is a judicial exception, thus there are no additional elements to integrate the exception into a practical application of the exception.
Claim 8 includes the additional elements of a primer, a detection probe, a FRET cassette, a FEN-1 endonuclease and a thermostable DNA polymerase. At least the primer, detection probe, FEN-1 endonuclease and thermostable DNA polymerase are products found in nature and thus additional judicial exceptions that do not amount to more than the exception. The FRET cassette, while not found in nature, does not act on the judicial exception. Therefore, these elements do not integrate the exception into practical applications of the exception.
Regarding claim 13, as discussed above, bisulfite reagent is construed to include bisulfite ions, which are found in nature. Even if it weren’t found in nature, the bisulfite does not act on the oligonucleotide in any way and thus is not integrated in terms of form or function with the nucleic acid, and there is no practical application of the judicial exception.
Question 2B
Alice involves determining whether the remaining elements, either alone or in combination with other non-patent eligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).
Having established that the claims include a naturally occurring product that is a judicial exception, it must now be determined whether or not the claims recite an element or combination of elements that amount to significantly more than that exception, and whether those additional elements also amount to significantly more for the other claimed exception(s), which ensures that the claim does not have a preemptive effect with respect to any of the recited exceptions. 
Claims 1, 8 and 13-15 claim judicial exceptions and do not claim additional elements that amount to significantly more than the exceptions.
Claims 1 is directed to a judicial exception with no additional limitations. Therefore, there are no elements that amount to significantly more than the exception.
Aside from the judicial exceptions identified above, Claim 8 includes the additional limitation of a FRET cassette. A FRET cassette is well-understood, routine and conventional in the field. Fluorescence resonance energy transfer (FRET) is widely used in biomedical research as a reporter method (Didenko, Biotechniques 31(5); 1106-1121 (2001)). The claims do not recite additional elements that amount to significantly more than the judicial exception.
Human Molecular Genetics). The bisulfite agent, therefore, does not amount to significantly more than the other judicial exceptions. 
Therefore the claims are properly rejected under 35 USC 101 as being drawn to patent-ineligible subject matter.

Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/192221 to Allawi et al. (hereinafter “the ‘221”), the portions of which are cited below are entitled to the benefit of the May 5, 2016 filing date of the parent provisional application no. 62/332,295
With regard to claim 1, the ‘221 teaches obtaining a sample comprising DNA from a subject, and treating DNA obtained from the sample with a bisulfite reagent that selectively modifies unmethylated cytosine residues in the obtained DNA to produce modified residues (‘221 page 4, ll. 11-14). Methylation markers include B3GALT6 (‘221 page 1, l. 27-page 2, l. 7). The ‘221 teaches the portion of the oligonucleotide that hybridizes to the marker specifically hybridizes to bisulfite-treated DNA comprising the methylation marker (‘221 page 6, ll. 18-20).
With regard to claim 2, the ‘221 teaches SEQ ID NO: 2 (‘221 Fig 1, B3GLT6). The ‘221 discloses SEQ ID NO: 385, Bisulfite-converted target DNA with primer and flap oligonucleotide (‘221 Fig 1, B3GALT6). SEQ ID NO: 385 of the ‘221 is identical to SEQ ID NO: 2 of the instant application. The ‘221 teaches the mixture comprises bisulfite-converted target nucleic acid that comprises a nucleic acid SEQ ID NO: 385 (‘221 page 8, ll. 14-19).
With regard to claim 3, the ‘221 teaches when target nucleic acid is amplified with specific primers, a specific detection probe with a flap sequence loosely binds to the amplicon (‘221 page 42, ll. 31-33).
With regard to claim 4, the ‘221 teaches when target nucleic acid is amplified with specific primers, a specific detection probe with a flap sequence loosely binds to 
With regard to claim 5, the ‘221 teaches an oligonucleotide in said mixture comprises a reporter molecule (‘221 page 8, ll. 20-22). 
With regard to claim 6, the ‘221 teaches the reporter molecule comprises a fluorophore (‘221 page 8, ll. 20-22). 
With regard to claim 7, the ‘221 teaches the oligonucleotide comprises a flap sequence (‘221 page 8, ll. 20-22).
With regard to claim 8, the ’221 teaches the mixture further comprises one or more of a FRET cassette; a FEN-1 endonuclease and/or a thermostable DNA polymerase, preferably a bacterial DNA polymerase (‘211 page 8, ll. 22-24).

	With regard to claim 13, the ‘221 teaches a kit, comprising a) at least one oligonucleotide, wherein at least a portion of the oligonucleotide specifically hybridizes to a marker, and a bisulfite reagent (‘221 page 6, ll. 7-23). The ‘221 teaches obtaining a sample comprising DNA from a subject, and treating DNA obtained from the sample with a bisulfite reagent that selectively modifies unmethylated cytosine residues in the obtained DNA to produce modified residues (‘221 page 4, ll. 11-14). Methylation markers include B3GALT6 (‘221 page 1, l. 27-page 2, l. 7). The ‘221 teaches the portion of the oligonucleotide that hybridizes to the marker specifically hybridizes to bisulfite-treated DNA comprising the methylation marker (‘221 page 6, ll. 18-20).
With regard to claim 14, the ‘221 teaches SEQ ID NO: 2 (‘221 Fig 1, B3GLT6). The ‘221 discloses SEQ ID NO: 385, Bisulfite-converted target DNA with primer and flap 
With regard to claim 15, the ‘221 teaches oligonucleotides in the mixture include but are not limited to one or more of a capture oligonucleotide, a pair of nucleic acid primers, and an invasive oligonucleotide (‘221 page 8, ll. 5-7).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez et al Human Molecular Genetics (hereinafter “Hernandez”) as evidenced by  Comprehensive DNA Methylation Analysis on the 2010 Product Guide Illumina® Infinium® Assay Platform (hereinafter “Illumina”).

Hernandez teaches genomic DNA was bisulfite converted and the CpG methylation status was determined using Illumina Infinium Human Methylation27 BeadChip (Hernandez p. 1170). As evidenced by the 2010 Product Guide for the Illumina HumanMethylation BeadChip, analysis necessarily involves the hybridization of a bisulfite converted DNA with an oligonucleotide (see figure 1). Since Hernandez teaches analyzing methylated levels of B3GALT6 by this method, Hernandez inherently teaches a composition comprising a complex of bisulfite converted B3GALT6 nucleic acid hybridized to an oligonucleotide.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al Human Molecular Genetics (hereinafter “Hernandez”) as evidenced by  Comprehensive DNA Methylation Analysis on the 2010 Product Guide Illumina® Infinium® Assay Platform (hereinafter “Illumina”).

Hernandez teaches genomic DNA was bisulfite converted and the CpG methylation status was determined using Illumina Infinium Human Methylation27 BeadChip (Hernandez p. 1170). As evidenced by the 2010 Product Guide for the Illumina HumanMethylation BeadChip, analysis necessarily involves the hybridization of a bisulfite converted DNA with an oligonucleotide (see figure 1). Since Hernandez teaches analyzing methylated levels of B3GALT6 by this method, Hernandez inherently teaches a composition comprising a complex of bisulfite converted B3GALT6 nucleic acid hybridized to an oligonucleotide.
	Hernandez does not specifically teach the composition further comprising one or more of a primer, a detection probe oligonucleotide, a FRET cassette, a FEN-1 
	However, it would have been obvious to a person of ordinary skill at the time of the effective filing date to use a polymerase for analysis in a methylation analysis. A polymerase is necessary to extend the nucleic acid following the annealing step of PCR. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to incorporate a bisulfite agent into a kit that contains an oligonucleotide, wherein at least a portion of the oligonucleotide hybridizes to bisulfite-converted B3GALT6 DNA. A skilled artisan would expect to use the kit with a sample of native nucleic acid. In order to do so, the kit would contain the necessary ingredients so the nucleic acid sample would be bisulfite treated which would allow the oligonucleotides in the kit to hybridize thereto.
	
Conclusion

No claims are allowed.


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jennifer Overly/
Examiner, Art Unit 1634

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634